Citation Nr: 0402557	
Decision Date: 01/28/04    Archive Date: 02/05/04	

DOCKET NO.  02-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a neurological 
disorder manifested by right-sided weakness. 

3.  Entitlement to service connection for a joint disorder 
manifested by pain. 

4.  Entitlement to an increased evaluation for plantar 
fasciitis of the left foot, status post fractures, currently 
evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2001 and October 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
February 1961 to February 1964, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  In 
this regard, the Board would observe that the veteran has not 
been afforded a VA examination in connection with his claims 
for service connection.  The veteran contends that he has a 
low back disorder, a neurological disorder manifested by 
right-sided weakness and a joint disorder manifested by pain 
that are due to or the result of his service-connected left 
foot disability.  The veteran contends that he walks with a 
limp as a result of that disability and that this has 
produced additional disorders which should be service 
connected.  VA examinations performed in May and November 
2000 both disclose that the veteran ambulated with a limp on 
the left, and at the veteran's videoconference hearing he 
indicated that one of his primary care physicians had offered 
an opinion regarding the etiology of his claimed disorders 
and his service-connected left foot disorder.  Under the 
facts and circumstances of this case, the Board believes that 
the veteran should be afforded a VA examination in order to 
ascertain the etiology of any low back, neurological and 
joint disorders that may be present and any possible 
relationship to the veteran's service-connected disability.

With respect to the evaluation for the veteran's left foot 
disability, it appears that there are additional VA 
outpatient treatment records that are not associated with the 
claims file.  At the veteran's videoconference hearing he 
testified that he saw a podiatrist at the VA once every three 
months for his left foot disability and that his last visit 
took place approximately one month prior to the hearing.  The 
VA is deemed to have constructive knowledge of these records 
and, in this case, has actual knowledge of the existence of 
those records.  As such, they are considered to be evidence 
that is of record at the time any decision is made, and 
should be associated with the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-
95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error . . . ").  

In addition, the Board is of the opinion that the veteran 
should be afforded an additional examination of his feet in 
order to more fully ascertain the severity and manifestations 
of that disability.  In this regard, the Board notes that 
neither VA examination addressed the effect of any flare-ups 
of left foot pain on the veteran's ability to function.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action is required on his part.  Accordingly, this 
case is REMANDED for the following actions:  

1.  In addition to the development 
requested below, the RO should ensure 
that the notice and assistance 
requirements of the Veterans Claims 
Assistance Act of 2000 have been 
satisfied, to include compliance with the 
decisions of the United States Court of 
Appeals for Veterans Claims in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and 
Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan 13, 2004).

2.  The RO should obtain and associate 
with the claims file VA outpatient 
treatment records pertaining to the 
veteran from the VA Medical Center in 
Huntington, West Virginia, dated from May 
2002 to the present date.

3.  After the development requested in 
the first two paragraphs has been 
completed, the veteran should be afforded 
an examination of his lumbar spine and 
his lower extremities to ascertain the 
nature, severity and etiology of any 
disorders that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished, and the examiner 
is requested to report complaints and 
clinical findings in detail.  The 
examiner is further requested to review 
all pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner is 
requested to offer an opinion as to 
whether any low back disorder, 
neurological disorder manifested by 
right-sided weakness or a joint disorder 
manifested by pain is causally or 
etiologically related to the veteran's 
service-connected left foot disability.  
With respect to the left foot, the 
examiner should comment on the presence 
or absence of flare-ups of pain, 
weakness, excess fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional limitation of motion, and if 
possible, report any additional 
functional impairment in degrees of 
limitation of motion.  Utilizing the 
nomenclature of the Schedule for Rating 
Disabilities the examiner should specify 
whether the veteran's left foot 
disability causes moderate, moderately 
severe or severe impairment in 
functioning.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since is it important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



